(Por la corte, a propuesta del
Juez Presidente Señor dél Toro.)
Por ouaNto, acusado Jorge Rodríguez como autor de un delito de asesinato en segundo grado, fué condenado como autor de un delito de homicidio involuntario; y
Por cuanto, no conforme con la condena el acusado apeló para ante este tribunal alegando que la sentencia no está sos-tenida por la prueba, habiendo errado además la corte sen-tenciadora al instruir al jurado sobre la llamada confesión del acusado y al no instruirlo sobre el extremo de que las declaraciones escritas presentadas por el fiscal para impug-nar la veracidad de las declaraciones prestadas por dos de sus testigos en el acto del juicio y sobre la evidencia circuns-tancial; y
Por cuanto, el fiscal de esta Corte Suprema admite que la prueba no es bastante y que la corte erró al no instruir al jurado sobre los extremos a que se refiere el apelante; y
Por cuanto, examinados los autos esta corte ha quedado convencida de que se cometieron los errores señalados con los cuales está conforme el fiscal, el primero de los cuales, o sea el de la falta de prueba, no sólo lleva consigo la revocación de la sentencia, si que también la absolución del acusado,
Por tanto, declarando como se declara con lugar el re-curso, se revoca la sentencia apelada y se absuelve al acusado.